         Case 1:20-cv-11889-MLW Document 73 Filed 03/25/21 Page 1 of 5
                                                                                                    1


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                              CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )                 JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )

      MEMORANDUM IN SUPPORT OF REQUEST FOR LEAVE TO FILE A REPLY

On March 8, 2021, Defendants Cohen and NASED filed their joint opposition to Plaintiff’s

motion for joinder. Their opposition contains deliberate errors of fact that must be corrected in

order to protect the integrity of the judicial process.

        Plaintiff, a scientist, is aware of the difference between fact and assumption, fact and

opinion, fact and argument. He understands that much of motion practice revolves around

argument. However, when the argument puts forth alleged facts that have been introduced to

intentionally support a false argument that is aimed squarely at misleading this court, the court

must be notified in order to prevent deliberate misdirection and the miscarriage of justice.

        Two examples follow to document the deliberate factual misrepresentations from Cohen

and NASED.




                                                   1
           Case 1:20-cv-11889-MLW Document 73 Filed 03/25/21 Page 2 of 5
                                                                                                    2


                                               Example 1

          Cohen and NASED declare as fact:

          “Tellingly, moreover, Plaintiff continues to avoid acknowledging that, immediately
          before his suspension, he had accrued at least four “strikes” under Twitter’s five-strikes-
          and-you’re-out enforcement guidelines implemented after January 6, 2021, and was just
          one of tens of thousands of accounts banned by Twitter around the same time for making
          similar false claims.” Opp. pg. 3

          The Plaintiff is who brought to the court’s attention the fact that Twitter practiced

dunning (hours, days, weeks, permanent) and that Plaintiff had been eventually dunned off from

Twitter, solely because the Defendants had caused Twitter to flag his tweets about Tassinari’s

emails. The amended complaint is replete with examples of the Plaintiff’s tweets about election

fraud, which never triggered Twitter’s Civic Integrity policy. Not one tweet triggered Twitter’s

policy.

          Cohen and NASED are desperate to claim that they had nothing to do with Twitter’s

silencing tweets specifically referring to the Tassinari emails, which document that Tassinari

knew that she had consciously violated Federal law. Instead they engage in conscious factual

misrepresentation to claim that Twitter deplatforming Plaintiff is just the same as Twitter

deplatforming anybody else. This requires the court to willingly suspend disbelief and unhear

testimony given on October 30, 2020 that Cohen and NASED ensured that the Plaintiff

“accrued” those strikes.

          BUT FOR Cohen and NASED causing Twitter to retaliate every time the Plaintiff

mentioned Tassinari’s emails, Plaintiff would not have “accrued” any strikes and would not have

been deplatformed in February 2021, long after the election process was over.

          This is not the only deliberate factual misrepresentation in their opposition.




                                                    2
          Case 1:20-cv-11889-MLW Document 73 Filed 03/25/21 Page 3 of 5
                                                                                                     3


                                               Example 2

        Cohen and NASED further declare:

          “A study recently published by Cornell University that analyzed a dataset of millions of
          tweets concerning fraud in the 2020 election cycle refutes concludes from the data it
          analyzed that “Twitter’s ban actions mostly affected a specific community of voter fraud
          promoters,” ((https://arxiv.org/pdf/2101.08210.pdf, at *1), and specifically identifies
          Plaintiff in its list of “2020 midterm election candidates that appear in the
          VoterFraud2020 dataset,” ranking him second only to former president Donald J. Trump
          in terms of retweets by suspended Twitter users. (See
https://voterfraud2020.io/?page=Midterm+Candidates.)” Opp. pg. 3, fn.3,Emphasis added.

        One is spoiled for choice in selecting the numerous conscious falsehoods in the above

paragraph.

        Firstly, the study cited has not been published yet and has only been submitted for peer

review. Cohen and NASED fully know this but aimed to mislead the court into thinking they

cite a peer-reviewed published paper.

https://www.researchgate.net/publication/348648857_VoterFraud2020_a_Multi-

modal_Dataset_of_Election_Fraud_Claims_on_Twitter




        Secondly, Plaintiff is not mentioned at all in that submitted preprint, not even once.




                                                    3
           Case 1:20-cv-11889-MLW Document 73 Filed 03/25/21 Page 4 of 5
                                                                                                    4


       Thirdly, Plaintiff is mentioned in an online dataset along with hundreds of others on

Twitter, including Pramila Jayapal and Eric Swalwell; and even there, no mention is made of

Plaintiff being responsible for the deplatforming of thousands of retweeters. All it confirms is

that Plaintiff was a major presence on Twitter, had 364,000 followers, taught thousands of

students and derived a significant income via the platform.

       On February 1, 2021, that income from teaching on Twitter dropped to zero, a severe

damage caused by Cohen and NASED in collaboration with Galvin, Tassinari, O’Malley and

Twitter.

       Cohen and NASED fully knew their false statements to this court “could not have been

calculated to assist the Court in the administration of justice, but only to win an advantage.”

Tesco Corp. v. Weatherford Int’l, Inc., No. H-08-2531, 2014 WL 4244215 (S.D. Tex. 2014)

       The cumulative effect of Cohen’s and NASED’s conscious factual misrepresentations

meets the 1st Circuit’s standard set in Young v. City of Providence, 404 F.3d 33, 41 (1995) Also

see Monsanto Co. v. E.I. Du Pont de Nemours & Co., 748 F.3d 1189 (Fed. Cir. 2014), Chevron

Corp. v. Donziger, 833 F.3d 74 (2nd Cir. 2016)

       These two examples are a sample of the many attempts by Cohen and NASED to abuse

the litigation process through conscious factual misrepresentation in order to misdirect this court

away from sworn testimony already in the record documenting the involvement of Cohen and

NASED in silencing, on behalf of the Massachusetts Secretary of State, Plaintiff’s speech on

Twitter. The Plaintiff respectfully requests the court’s leave to file a detailed reply that also

includes rebuttals to the other examples.




                                                  4
        Case 1:20-cv-11889-MLW Document 73 Filed 03/25/21 Page 5 of 5
                                                                                                   5


       Respectfully submitted under the pains and penalties of perjury,
                                                     /s/ Dr. Shiva Ayyadurai
                                                     _____________________
                                                     Dr. Shiva Ayyadurai
              Date: March 25, 2021                   Plaintiff, pro se
                                                     701 Concord Ave,
                                                     Cambridge, MA 02138
                                                     Phone: 617-631-6874
                                                     Email: vashiva@vashiva.com

                          CERTIFICATE OF CONFERRAL PER LR 7.1
       Plaintiff certifies that he conferred with counsel for Cohen and NASED and they have
taken no position on this motion.

       Respectfully submitted under the pains and penalties of perjury,
                                                     /s/ Dr. Shiva Ayyadurai
                                                     _____________________
              Date: March 25, 2021                   Dr. Shiva Ayyadurai
                                                     Plaintiff, pro se
                                                     701 Concord Ave,
                                                     Cambridge, MA 02138
                                                     Phone: 617-631-6874
                                                     Email: vashiva@vashiva.com


                                    CERTIFICATE OF SERVICE
       Plaintiff certifies that he served this request upon the Defendants via their counsel via
ECF.

       Respectfully submitted under the pains and penalties of perjury,
                                                     /s/ Dr. Shiva Ayyadurai
                                                     _____________________
              Date: March 25, 2021                   Dr. Shiva Ayyadurai
                                                     Plaintiff, pro se
                                                     701 Concord Ave,
                                                     Cambridge, MA 02138
                                                     Phone: 617-631-6874
                                                     Email: vashiva@vashiva.com




                                                 5
